MINISTÈRE DE LA RECHERCHE REPUBLIQUE DU CAMEROUN
, SCIENTIFIQUE ET TECHNIQUE Paix - Travail - Patrie

INSTITUT NATIONAL DE CARTOGRAPHIE
B.P. 157 Tél. : 222 29 21 Yaoundé VE&u de

© * DEPARTEMENT DE LA CARTOGRAPHIE QUE

ET DE LA TELE-DETECTION
nbre 2002

SERVICE DE LA REDACTION CARTOGRAPHIQUE

NOR 174 JAMS/MINREST/INC/DR/DCT/SC

ATTESTATION DE MESURE DE SUPERFICIE

: UFA N° 11 002
Superficie mesurée : 72.705 hectares
Demandeur :
Mappe de référence : Mamÿfé à 1/200.000e

Situation Administrative :  Département(s) de la Manyu
Province(s) du Sud-Ouest

Planimètre utilisé : Coradi 36 891

DESCRIPTION DE LA ZONE FORESTIÈRE

Le point Z, point de repère est situé à Fainchang à 10,000 km au Sud de la rencontre des routes
Fainchang-Bachuo Akagbe et Mamfé-Bachuo Akagbe. Du point Z, par la droite ZA = 1,200km de
gisement 66 grades, on aboutit au point de départ de la forêt concernée.

Cette forêt est limitée : st
A l’Ouest: AB = 6,200 km et BC = 2,500 km de gisements 368,5 et 26 grades.

Au Nord, par les droites CD = 6,200km ; DE = 11,000 km ; EF = 11,800 km ; FG = 1,500 km ;
GH = 1,800 km ; HI = 4,000 km et IJ = 7,000 km de gisements respectifs 102 ; 97,5 ; 72 ; 44 ; 375,5 : 310
) et 36,5 grades.

6 A l'Est : Du point J, par la limite d’arrondissement vers le Sud jusqu’au point K situé à 8,000 km.
Du point K, par la droite KL = 11,200 km de gisement 155 grades.
Du point L, par la limite d’arrondissement vers le Sud jusqu’au point M situé à 20,00km.

Au Sud, par les droites MN = 6,500 km ; NO = 25,000 km et AO = 6,500 km de gisement 290,5 ; 352 et :
313 grades.

La zone forestière ainsi délimitée couvre une superficie de Soixante douze mille sept cent cinq

hectares.
La présente attestation lui est délivrée pour servir et vale

E SERVICE
IN cARTOGRAPHEU

h

